PER CURIAM.
We affirm the defendant’s conviction and sentence for capital sexual battery. We also affirm his conviction for burglary, but reverse this sentence. The trial court imposed a consecutive seven-year sentence of imprisonment for the burglary. No score-sheet was prepared for this sentence and thus we cannot determine whether the sentence constitutes a departure. See Lamb v. State, 532 So.2d 1051 (Fla.1988); Newsome v. State, 546 So.2d 1079 (Fla. 2d DCA 1989). Accordingly, we reverse the burglary sentence and remand for resentencing.
Affirmed in part, reversed in part, and remanded.
DANAHY, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.